Citation Nr: 0336048	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-20 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for fungal infection of 
the feet.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1971 to April 1974.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Notice of the decision was sent to the veteran on July 
7, 2001.  A notice of disagreement was received in June 2001, 
a statement of the case was issued in October 2002 and a 
substantive appeal was received in December 2002.  

For reasons explained below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran has applied for service connection for chloracne, 
to include as due to herbicide exposure.  The veteran's 
service records document his service in Vietnam; therefore, 
exposure to herbicides is presumed.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2003).  The Board notes that the veteran 
has received ongoing medical treatment for severe acne, and 
that one of his treatment records notes the need to rule out 
a diagnosis of chloracne, a condition associated with 
exposure to herbicides.  38 C.F.R. § 3.309(e) (2003).  
However, it is unclear from the record whether this was 
accomplished.  Therefore, the Board believes a VA examination 
is necessary in this case to determine the appropriate 
diagnosis for the veteran's skin condition.  

In addition, the Board notes that the veteran's 
representative, in correspondence dated January 2003, states 
that the veteran is currently receiving Social Security 
benefits for his skin condition.  The Board believes that 
these records are relevant to the veteran's service 
connection claim and must be obtained.

In addition, the veteran has applied for service connection 
for a fungal infection of the feet.  The Board notes that the 
veteran's service medical records contain notations from May 
1971 that reference infected ulcers of the feet.  The Board 
also notes that current medical records note the presence of 
dystrophic nails and a fungal infection of the veteran's 
feet.  In light of these facts, the Board believes that a VA 
examination to determine the existence of a current foot 
disability, if any, and its etiology, is necessary.

Finally, the veteran has applied for service connection for 
PTSD and depression.  The veteran is essentially contending 
that he currently has depression and PTSD both stemming from 
certain incidents, including racial discrimination, suffered 
in Vietnam.  The veteran specifically references to incidents 
of alleged harassment that he found particularly 
traumatizing.  In its October 2002 statement of the case, the 
RO stated that if the veteran could provide the name of two 
fellow servicemen who he claims were present at the alleged 
events, the RO would assist the veteran in locating these 
individuals and would attempt to get statements from the 
individuals corroborating the events.  The Board notes that 
in correspondence dated January 2003, the veteran's 
representative has provided at least partial names for these 
two individuals.  In view of the RO's indication to the 
veteran regarding further assistance and the veteran's 
response, the Board believes action should be taken to 
attempt to locate these individuals and obtain corroborating 
statements from them.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F. 3d 1334 (Fed. 
Cir. 2003).

2.  The RO should contact the Social 
Security Administration and obtain the 
records pertaining to the veteran's 
disability benefits.

3.  The RO should take appropriate action 
to obtain any service records documenting 
any disciplinary actions against the 
veteran, to specifically include any 
records documenting his alleged arrest in 
the mess hall in Vietnam.  

4.  The RO should note the January 2003 
letter from the veteran's representative 
which provided the names "Jerry Brown" 
and "Mr. Clayton" as the name of two 
buddies who allegedly witnessed the 
alleged acts of racial discrimination 
suffered by the veteran.  The RO should 
take appropriate action to ascertain if 
these individuals were in the veteran's 
unit in Vietnam.  If so, the RO should 
attempt to contact these individuals and 
obtain from them statements to 
corroborate the events alleged by the 
veteran in his claim.  Specifically, the 
RO should attempt to get statements from 
the individuals that corroborate the 
event in the mess hall when the veteran 
was allegedly pulled out by military 
police because of suspicion about his 
identity and the incident that took place 
when all three were flying home from 
Vietnam and the veteran was allegedly 
denied entry to the plane because of 
questions about his identity.

5.  The RO should make arrangements for 
the veteran to undergo a VA dermatology 
examination to ascertain the nature and 
etiology of any current skin disorders, 
including any skin disorders of the feet.  
It is imperative that the veteran's c-
file be reviewed by the examiner, with 
particular attention to the September 
1999 letter from Dr. Mark, and the 
September 1999 Agent Orange database 
examination report.  Any current chronic 
skin disorder(s) should be clearly 
identified.  As for each such current 
chronic skin disorder, the examiner 
should be asked to provide an opinion on 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
is related to the veteran's active duty 
service.  A rational for all opinions 
expressed should be provided.

6.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




